DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (US Pat. 4,567,089) in view of Wu et al. (US 2012/0267368) and Pongstabodee et al. (Waste Management 28 (2008) 475-483).
Considering Claims 1 and 5-9:  Hattori et al. teaches a thermoformed multi-layer sheet comprising a first layer A comprising a polypropylene polymer and 0 to 5 weight percent of an inorganic compound (2:12-18) that is preferably talc (Example 10); and a second layer B comprising a blend of polypropylene and polyethylene and 5 to 60 parts of inorganic filler (2:18-26) that is preferably talc (Table 1).
	Hattori et al. teaches that the multi-layer sheet is used in food containers and that it is a replacement for styrene based materials (1:15-23), but does not specifically teach that the food container part is a lid for a food or beverage container.  However, Wu et al. teaches forming a beverage lid from a thermoformed polypropylene-talc composition as a replacement for styrene based materials (¶0003-05; Table 1).  Hattori et al. and Wu et al. are analogous art as they are concerned with the same field of endeavor, namely talc filled thermoformed polypropylene.  It would have been obvious to a person having ordinary skill in the art to have made a lid from the multi-layer sheet of Hattori et al. as in Wu et al., and the motivation to do so would have been, as Wu et al. suggests, the polyolefin composition is more environmentally friendly than the polystyrene conventionally used in beverage lids (¶0005).
3 when the amount of talc (density of ~2.75) is low and the amount of polypropylene (density of ~0.90) is high.  Pongstabodee et al. teaches that the standard plastic recovery for recycling requires the polypropylene and polyethylene based plastics to float when placed in tap water (Fig. 11) and thus would require a density of less than 1.0 g/cm3.  It would have been obvious to a person having ordinary skill in the art to have controlled the amount of talc in the thermoformed multi-layer sheet of Hattori et al. to lower the density below 1.0 g/cm3, and the motivation to do so would have been, as Pongstabodee et al. suggests, to allow for the sheet to be recycled in conventional recycling processes.  When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.  See MPEP § 2141.
Considering Claims 2-4:  Hattori et al. teaches the polypropylene as being a highly crystalline polypropylene polymer with a low melt flow rate (2:30-51).  Hattori et al. is silent towards the flexural modulus of the polypropylene, however the polypropylene is the same polymer as the instant claims.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.
Considering Claim 10:  Hattori et al. is silent towards melt tangent delta of the blend of polypropylene and polyethylene.  However, Hattori et al. teaches the same composition as instant claim 9.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01.
Considering Claim 11:  Hattori et al. is silent towards the melt complex viscosity.  The melt viscosity controls the flowabiltiy during thermoforming, and thus would be considered to be a result effective variable.  It would have been obvious to a person having ordinary skill in the art to have optimized the viscosity through routine experimentation, and the motivation to do so would have been to allow for the composition to be easily formed into the desired shape during thermoforming.  
Considering Claim 12:  Hattori et al. teaches an example where layer A, which reads on the cap layer, has a thickness of 16 percent (Table 2).
Considering Claim 13:  Hattori et al. is silent towards gloss number of the cap layer.  However, Hattori et al. teaches the same composition as instant claim 1.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01.
Considering Claim 14:  Hattori et al. teaches examples where the polyolefin component is 80 weight percent of layer B, which reads on the cap layer (Table 1).
Considering Claim 15:  Hattori et al. teaches the layers as being coextruded (6:60-8:2).

Claims 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (US Pat. 4,567,089) in view of Wu et al. (US 2012/0267368) and Pongstabodee et al. (Waste Management 28 (2008) 475-483).
Considering Claims 16, 20-23, and 26:  Hattori et al. teaches a thermoformed multi-layer sheet comprising a first layer A comprising a polypropylene polymer and 0 to 5 weight percent of an inorganic compound (2:12-18) that is preferably talc (Example 10); and a second layer B comprising a blend of polypropylene and polyethylene and 5 to 60 parts of inorganic filler (2:18-26) that is preferably talc (Table 1).  Hattori et al. teaches the layers as being coextruded (6:60-8:2).
	Hattori et al. teaches that the multi-layer sheet is used in food containers and that it is a replacement for styrene based materials (1:15-23), but does not specifically teach that the food container part is a lid for a food or beverage container.  However, Wu et al. teaches forming a beverage lid from a thermoformed polypropylene-talc composition as a replacement for styrene based materials (¶0003-05; Table 1).  Hattori et al. and Wu et al. are analogous art as they are concerned with the same field of endeavor, namely talc filled thermoformed polypropylene.  It would have been obvious to a person having ordinary skill in the art to have made a lid from the multi-layer sheet of Hattori et al. as in Wu et al., and the motivation to do so would have been, as Wu et al. suggests, the polyolefin composition is more environmentally friendly than the polystyrene conventionally used in beverage lids (¶0005).
	Hattori et al. teaches embodiments with low amount of inorganic filler and high amounts of polypropylene (2:12-18).  The density of the sheet would be below 1 g/cm3 when the amount of talc 3.  It would have been obvious to a person having ordinary skill in the art to have controlled the amount of talc in the thermoformed multi-layer sheet of Hattori et al. to lower the density below 1.0 g/cm3, and the motivation to do so would have been, as Pongstabodee et al. suggests, to allow for the sheet to be recycled in conventional recycling processes.  When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.  See MPEP § 2141.
Considering Claims 17-19:  Hattori et al. teaches the polypropylene as being a highly crystalline polypropylene polymer with a low melt flow rate (2:30-51).  Hattori et al. is silent towards the flexural modulus of the polypropylene, however the polypropylene is the same polymer as the instant claims.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.
Considering Claim 24:  Hattori et al. is silent towards gloss number of the cap layer.  However, Hattori et al. teaches the same composition as instant claim 1.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01.
Considering Claim 25:  Hattori et al. teaches examples where the polyolefin component is 80 weight percent of layer B, which reads on the cap layer (Table 1).

Considering Claim 27:  Hattori et al. is silent towards melt tangent delta of the blend of polypropylene and polyethylene.  However, Hattori et al. teaches the same composition as instant claim 9.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and 
Considering Claim 28:  Hattori et al. is silent towards the melt complex viscosity.  The melt viscosity controls the flowabiltiy during thermoforming, and thus would be considered to be a result effective variable.  It would have been obvious to a person having ordinary skill in the art to have optimized the viscosity through routine experimentation, and the motivation to do so would have been to allow for the composition to be easily formed into the desired shape during thermoforming.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767